Citation Nr: 1647101	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.  He had subsequent service in the Army National Guard from December 1975 to February 2009.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which, in part, denied service connection for a back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.

In March 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Board in part, remanded the issues of service connection for a back disability and service connection for a skin disorder for additional development.

In an October 2014 rating decision, the Appeals Management Center (AMC) granted service connection for eczema.  As a result, the Veteran's claim for service connection for a skin disorder is no longer before the Board.

In October 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in March 2012 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the October 2016 letter, the Board presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

FINDING OF FACT

A current back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity, was not manifest in service, was not manifest within one year of separation, and is not related to service.


CONCLUSION OF LAW

A back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity, was not incurred during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a February 2009 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the report of a March 2009 VA examination.  Per the March 2014 Board remand instructions, the Veteran also underwent a VA examination in June 2014.  

In an August 2016 correspondence, the Veteran's representative contended that the June 2014 VA examiner did not provide an adequate etiology opinion and thus, a new examination was needed.  While the Board notes the Veteran's representative's contentions regarding the adequacy of the VA examination, the Veteran gave history regarding the disability at issue during this examination and recounted his relevant symptomatology for the disability.  The report of the June 2014 VA examination also reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions which were consistent with the remainder of the evidence of record and responsive to the March 2014 Board remand instructions.  Thus, the Board finds that the June 2014 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran as well as the Veteran's hearing testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The presumption provision applies only to periods of active duty, not ACDUTRA or INACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Service treatment records for the Veteran's period of active duty from December 1971 to December 1975 are negative for complaints, treatments, or diagnoses related to a back disability.  On his November 1975 separation examination, the Veteran's spine was marked clinically normal.  On the accompanying November 1975 separation report of medical history, the Veteran marked "no" when asked if he had recurrent back pain.  

Following his period of active military service, medical records in March 1997 showed a history of treatment for a back strain.  

A January 2002 Report of Medical History noted a diagnosis of sciatica.  A March 2002 treatment report demonstrated that the Veteran had right lower extremity radiculopathy resulting from disc pathology that was likely caused by repetitive stress over time.  An MRI report in March 2002 also showed disc protrusion at L5-S1 and L4-5.  In a March 2002 treatment report regarding his radiculopathy, the treating physician noted that the Veteran did not report any injury but rather "just walked out of the house doing nothing and this happened."  

The Veteran underwent a VA examination in March 2009.  The Veteran reported that he had a rather sudden onset of low back pain in 2002 without direct trauma.  He indicated that he had previous episodes of low back pain while in the military due to some minor strains and sprains.  However, the episode in 2002 was relatively severe with associated pain radiating into his right lower extremity.  These symptoms lasted 3 months and gradually the leg pain subsided and the low back pain improved.  The diagnosis was degenerative disc disease of the lumbar spine with transient radiculopathy of the right lower extremity.  He had associated mild and infrequent low back pain.

At his March 2012 hearing, the Veteran testified that his current back disability was the result of his service as it involved heavy lifting and other strenuous activities.  He specifically testified that as a cannon crewmember, he routinely had to "load the howitzer, close the breech and pull the lanyard."  He then reported that this involved lifting the howitzer up, picking it up, and moving it on an off of trucks.  He indicated that the howitzer rounds were 103 pounds and that he also routinely lifted other equipment.  He also reported that it took roughly six men to pick a howitzer up and put it back on a truck.

Per the April 2014 Board remand instructions, the Veteran underwent a VA examination in June 2014.  The examiner noted that the Veteran had been diagnosed with degenerative arthritis of the lumbar spine with an onset of 2002.  The examiner indicated that the Veteran reported being involved in heavy physical work and training during his years in the military.  In 2002, he experienced symptoms of a lateral disc herniation at L5-S1 which caused some severe left calf pain and weakness of the left foot.  There was no acute injury associated with the sudden onset of these symptoms and these symptoms occurred during his time in the National Guard when doing flight operations.  Following the episode in 2002, he obtained a Medical Profile so he did not have to be involved in the heavy physical training or lifting.  He also reported an episode of limited back pain that occurred in 1976 or 1977 that happened when he lifted a wall locker during artillery training.  The Veteran also related that the many years of lifting and maneuvering howitzers during his time in the National Guard put a strain on his back.  The examiner noted that the Veteran had not been bothered by his radicular symptoms since 2002.  However, he did complain of frequent episodes of pain.  The examiner opined that it was more likely than not that the Veteran's back process was one of general wear and tear and of degeneration that occurred with aging whether or not there was heavy strain and acute sprains of the back over time.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

As there is a current diagnosis of degenerative disc disease of the lumbar spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In this instance however, service connection for degenerative disc disease of the lumbar spine on a presumptive basis is not warranted as the record does not show evidence of degenerative disc disease of the lumbar spine during the Veteran's period of active military service, or within one year of his separation from active duty.  Notably, the first evidence of any back related complaints was in 1997, more than 20 years after his separation from active duty.  Accordingly, service connection for a low back disability on a presumptive basis is not warranted as a chronic disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

Regarding the Veteran's time in the National Guard, as noted above, consideration of presumptive service connection for chronic disease is not permissible for periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service connection.

There is no indication that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty while on ACDUTRA, or disabled from an injury incurred or aggravated in line of duty while on INACDUTRA.  The Board finds it significant that the Veteran reported on multiple occasions that there was no acute injury associated with his sudden onset of low back and radiculopathy symptoms in 2002.  The Board observes that in addition to his drills (one weekend a month and annual training), the Veteran was also a civilian employee of the National Guard from 1975 to 2009.  The Veteran testified that he essentially did the same jobs during his civilian job that he did while drilling.  However, only the Veteran's service while on drills can be considered in determining whether service connection is warranted.  Thus, although there is evidence that the Veteran had back related complaints during his period of National Guard service, there is no indication, including a line of duty determination, that such was incurred during a period of ACDUTRA or INACDUTRA.

Finally, the evidence is against a finding that the Veteran's back disability is otherwise etiologically related to his service.  Significantly, the only medical opinion addressing the etiology of the claimed low back disability weighs against the claim.  The June 2014 VA examiner opined that it was more likely than not that the Veteran's back process was one of general wear and tear and of degeneration that occurred with aging whether or not there was heavy strain and acute sprains of the back over time.

As noted above, in an August 2016 correspondence, the Veteran's representative contended that the June 2014 VA examiner did not provide an adequate etiology opinion regarding the Veteran's low back disability.

However, the Board affords the VA examiner's June 2014 opinion, which is supported by a detailed rationale and medical knowledge, great probative value.  Notably, the VA examiner specifically indicated that the etiology of the back disorder was at least as likely as not age related regardless of whether or not there were any heavy or acute back strains over time.  The examiner also accurately noted the Veteran's history of a back sprain in 1997 while in the National Guard in addition to the 2002 episode of his radiculopathy which was not a result of trauma.  In forming his opinion, the VA examiner specifically noted the Veteran's credible lay assertions regarding his back disability symptoms and clearly relied on an accurate history of the Veteran's back complaints as he acknowledged that the Veteran had many years of lifting and maneuvering howitzers during his time in the National Guard which put a strain on his back.  None of the competent medical evidence of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  Thus, the Board finds this opinion persuasive.

The only evidence linking the back disability to service is the Veteran and his representative's statements.  The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed back disability.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

In the instant case, however, the Board finds that a back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the back disorder, to include the etiology of the degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consequently, entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity, is not warranted.


ORDER

Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


